IN THE
TENTH COURT OF APPEALS










 

No. 10-09-00274-CV
 
hubert
warren
v.
mcLEnnan county judiciary, rex d. davis, 
bill
vance, and tom gray
 
 

From the 414th
District Court
McLennan County, Texas
Trial Court No. 2009-1280-5
 

ORDER OF disqualification





 
            I hereby disqualify myself from
further participation in this case.  Tex.
Const., art. V, § 11; Tex. R.
App. P. 16.1; and Tex. R. Civ. P.
18b(1)(b).
 
 
                                                                        TOM
GRAY
                                                                        Chief
Justice
 
                                                                        Date:
  August ___, 2009